Exhibit 10.3

FIRST AMENDMENT TO

ENERGY PARTNERS, LTD.

CHANGE OF CONTROL SEVERANCE PLAN

The Energy Partners, Ltd. Change of Control Severance Plan (the “Plan”) is
hereby amended, effective as of September 13, 2006, as follows:

1. Subsection (h)(iii) of Section 2 of the Plan is amended to read in its
entirety as follows:

“(iii) any requirement that the Participant relocate to an office which is more
than 35 miles in driving distance from the office at which the Participant is
employed immediately prior to the Change of Control.”

2. Subsection (a) of Section 5 of the Plan is amended by adding the following
proviso before the semicolon at the end thereof:

“provided, however, that in determining a Participant’s average annual bonus, if
the Participant’s bonus for any of the calendar years that would otherwise be
included within the period used in determining the average was reduced to
reflect service for less than a full calendar year, that calendar year (and the
bonus amount for that calendar year) shall be disregarded”

3. Subsection (b) of Section 5 of the Plan is renumbered as subsection (c) and
is amended by deleting the words “medical and life insurance benefits” in the
first sentence and substituting the words “medical, dental and life insurance
benefits.”

4. A new subsection (b) is added to Section 5 of the Plan to read in its
entirety as follows:

“(b) if the Participant has not yet received a bonus under the Company’s annual
bonus plan for the calendar year preceding the calendar year of termination of
the Participant’s employment, the Participant shall receive a bonus for that
calendar year under the Company’s annual bonus plan in an amount equal to the
Participant’s target bonus opportunity for that calendar year, payable in a
single cash lump sum within 30 days following such termination of employment;
and”

5. Section 5 of the Plan is amended by adding the following sentence at the end
thereof:

“Anything in this Plan to the contrary notwithstanding, in the case of a
Participant who is a “specified employee” within the meaning of Section 409A of
the Code, payments under this Plan shall be delayed if and to the extent
required by Section 409A of the Code.”

6. Section 5 of the Plan is amended by adding the following sentence at the end
thereof:

“Anything in this Plan to the contrary notwithstanding, a Participant’s
Designated Multiple may not be changed on or after the occurrence of a Change of
Control.”



--------------------------------------------------------------------------------

7. A new Section 17 is added to the Plan to read in its entirety as follows:

“17. Compliance with Code Section 409A. It is intended that any amounts payable
under this Plan that constitute deferred compensation subject to Section 409A of
the Code shall comply with the provisions of Section 409A of the Code. Anything
in this Plan to the contrary notwithstanding, if the Committee determines that
any amounts payable under this Plan that are subject to Section 409A of the Code
would not satisfy the requirements of said Section 409A, the Committee shall
modify this Plan and the terms of any such payments so as to satisfy such
requirements in a manner that preserves to the maximum extent possible the
economic value of such payments to the Participant.”